NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT JOHNSON,                                  No.    20-16387

                Plaintiff-Appellant,            D.C. No. 5:19-cv-08075-EJD
                                                Northern District of California,
 v.                                             San Jose

EDWARD K. LI, in individual and
representative capacity as trustee of The Li    MEMORANDUM*
Family Trust dated March 10, 1988; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                       Argued and Submitted May 11, 2021
                            San Francisco, California

Before: THOMAS, Chief Judge, MILLER, Circuit Judge, and RESTANI,** Judge.

      Plaintiff-Appellant Scott Johnson (Johnson) appeals the district court’s

award of attorneys’ fees and litigation costs in an action brought under the

Americans with Disabilities Act of 1990 (“ADA”) and California’s Unruh Civil


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
Rights Act. The district court awarded Johnson $6,157.50 in attorneys’ fees and

$875 in costs, awarding a lower than requested rate for each attorney and reducing

the number of hours billed for some tasks. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      “We review an award of attorney’s fees for an abuse of discretion.”

Armstrong v. Davis, 318 F.3d 965, 970 (9th Cir. 2003). “[T]he district court has

discretion in determining the amount of a fee award[,]” but in exercising that

discretion “[i]t remains important . . . for the district court to provide a concise but

clear explanation of its reasons for the fee award.” Hensley v. Eckerhart, 461 U.S.

424, 437 (1983).

      The district court properly applied the lodestar method in this case. See Blum

v. Stenson, 465 U.S. 886, 888 (1984); Moreno v. City of Sacramento, 534 F.3d

1106, 1111 (9th Cir. 2008). Each time the district court reduced an attorney’s rate

or reduced the number of hours billed for a task, it provided sufficient explanation

and based its decisions on appropriate factors, including the novelty of the legal

questions involved and the skill required to perform the legal service. See Kerr v.

Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975) (listing factors);

Chalmers v. City of Los Angeles, 796 F.2d 1205, 1212 (9th Cir. 1986) (“[T]he Kerr

factors are largely subsumed within the initial calculation of [the lodestar].”),

amended, 808 F.2d 1373 (9th Cir. 1987).


                                            2
      While a district court should not rely on outdated rates, see Bell v.

Clackamas Cnty., 341 F.3d 858, 869 (9th Cir. 2003), or “hold the line” when

determining the prevailing rate in the district, see Moreno, 534 F.3d at 1115, the

district court here properly considered all evidence submitted by Johnson and

Johnson has not demonstrated that higher fee rates are warranted.1



      AFFIRMED.




1
 Defendants-Appellees’ motion to take judicial notice of the Public Access to
Court Electronic Records (“PACER”) search results for ADA cases filed by
Johnson in the Northern District of California pursuant to Federal Rule of
Evidence 201(b)(2) is denied as moot. See Dkt. No. 22.

                                          3